Citation Nr: 0910073	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-26 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the cervical 
spine.

2.  Entitlement to an initial compensable disability rating 
for left carpal tunnel syndrome.

3.  Entitlement to an initial compensable disability rating 
for right carpal tunnel syndrome.

4.  Entitlement to an initial compensable disability rating 
for hyperhidrosis.

5.  Entitlement to an initial compensable disability rating 
for left inguinal hernia, status-post repair.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to May 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The claims folder is currently under the 
jurisdiction of the Reno, Nevada, RO.

The issue of entitlement to an initial compensable disability 
rating for hyperhidrosis is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's degenerative 
disc disease of the cervical spine has been manifested by 
limitation of motion, without consistent limitation of 
forward flexion to 30 degrees or less, or limitation of the 
combined range of motion to 170 degrees or less; no 
incapacitating episodes have been shown.

2.  Throughout the appeals period, the Veteran's left carpal 
tunnel disability did not involve neurological impairment of 
the median nerve at the mild level.

3.  Throughout the appeals period, the Veteran's right carpal 
tunnel disability did not involve neurological impairment of 
the median nerve at the mild level.

4.  Throughout the appeals period, the Veteran's left 
inguinal hernia, status-post repair, has not been shown to be 
manifested by a postoperative recurrent, readily reducible 
hernia that is well supported by a truss or belt.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation greater 
than 10 percent for degenerative disc disease of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for an initial compensable disability 
evaluation for left carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic 
Code 8515 (2008).

3.  The criteria for an initial compensable disability 
evaluation for right carpal tunnel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, 
Diagnostic Code 8515 (2008).

4.  The criteria for an initial compensable disability 
evaluation for left inguinal hernia, status-post repair, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code 7338 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The Veteran was notified that his claims of service 
connection were awarded with effective dates of May 5, 2005, 
the day after his discharge from service, and initial ratings 
were assigned.  He was provided notice how to appeal the 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for higher ratings and he demonstrated his actual 
knowledge of what was required to substantiate higher ratings 
in his argument included on his Substantive Appeal.  Although 
he was not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date after his 
discharge from service as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110.

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).


VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran 
physical examinations.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

II.  Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

At the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Cervical Spine

The Veteran appealed the initial 10 percent disability rating 
that the RO assigned for his cervical spine disability.  The 
veteran has a service-connected right and left shoulder 
disabilities that are evaluated separately from his cervical 
spine disability.

The Veteran's cervical spine disability has been described as 
degenerative disc disease.  Intervertebral disc disease is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, a spine disorder is rated with or without pain, 
radiating pain, stiffness or aching.  The criteria for 
evaluating a disorder of the cervical spine under the Formula 
are as follows:  Unfavorable ankylosis of the entire spine, 
100 percent; unfavorable ankylosis of the entire cervical 
spine, 40 percent; forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine, 30 percent; forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, 20 percent; forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height, 10 percent.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a.

The rating criteria under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
are as follows:  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, 40 percent; with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, 20 percent; with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, 
10 percent.

Note (1): For purposes of evaluation, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

On VA examination in December 2005, the Veteran reported a 
dull ache in the neck area, which he treated with Motrin.  He 
reported no flare-ups or functional impairment.  On 
examination, ranges of cervical spine motion were as follows:  
forward flexion, 0 to 44 degrees; extension, 0 to 40 degrees; 
left and right lateral flexion, 0 to 44 degrees; left lateral 
rotation, 0 to 78 degrees; and right lateral rotation, 0 to 
80 degrees.  There was no additional functional impairment 
following repetitive use.  The spine was not painful during 
examination, and there was no evidence of any spasm, 
weakness, tenderness, postural abnormalities, fixed 
deformity, or ankylosis.  Sensory and motor examinations were 
within normal limits as were reflexes.  There was no evidence 
of any nerve entrapment caused by the cervical spine.  The 
diagnosis was degenerative joint disease at C4, C5.

Magnetic resonance imaging (MRI) of the cervical spine in 
January 2007 was normal.  The Veteran underwent nerve root 
blocks at various levels of the cervical spine in March 2007, 
April 2007, and May 2007.  

On VA examination in February 2008, the Veteran again denied 
periods of flare-up.  He worked as a postal clerk.  There 
were no complaints of functional impairment.  On examination, 
ranges of cervical spine motion were as follows:  forward 
flexion, 0 to 40 degrees; extension, 0 to 40 degrees; left 
lateral flexion, 0 to 38 degrees; right lateral flexion, 0 to 
40 degrees; left lateral rotation, 0 to 78 degrees; and right 
lateral rotation, 0 to 80 degrees.  The Veteran complained 
after six or seven repetitive motions that he was stiff in 
the neck, but there was no change in the ranges of motion.  
There was no evidence of painful motion during the 
examination, no spasm, no weakness, and no tenderness.  There 
was no evidence of ankylosis.  Neurological examination 
showed normal sensory, motor, and reflexes.  There was no 
evidence of any nerve entrapment caused by the cervical 
spine.  Nerve conduction studies were negative.  

The record does not support an initial rating in excess of 
the 10 percent currently assigned at any time during the 
appeals period.  See Fenderson, supra.  The Veteran has not 
reported having incapacitating episodes of cervical spine 
symptoms.  On VA examinations in 2005 and 2008, the 
limitation of motion of his cervical spine was consistent 
with the criteria for a 10 percent rating and no DeLuca 
factors were present that would require consideration of a 
higher rating. 

Carpal Tunnel Syndrome, Left and Right

The Veteran was treated for right and left wrist pain during 
service.  Service connection for carpal tunnel syndrome of 
each wrist was granted in the February 2006 rating decision 
on appeal.  Both disabilities are rated as noncompensable 
under Diagnostic Code 8515.

Under that code, complete paralysis of the median nerve is 
defined as where the hand is inclined to the ulnar side, with 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand; pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; and pain 
with trophic disturbances.  Complete paralysis warrants a 60 
percent rating if affecting the minor extremity, and a 70 
percent rating  if the major extremity is involved.  Where 
there is severe incomplete paralysis, this warrants a 40 
percent rating for a minor extremity, and 50 percent for a 
major extremity. Moderate incomplete paralysis corresponds to 
a 20 percent rating for a minor extremity, and 30 percent for 
a major extremity.  Mild incomplete paralysis warrants a 10 
percent rating for both a minor and major extremity. 

Generally, neurological disorders are ordinarily to be rated 
in proportion to the impairment of motor, sensory or mental 
function.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances. 38 C.F.R. 
§ 4.120. 

A note to 38 C.F.R. § 4.124a states that the term "incomplete 
paralysis" where involving peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  Also, when peripheral nerve 
involvement is wholly sensory, the rating should be for the 
mild or, at most, the moderate degree.

The words "mild," "moderate," and "severe" are not defined in 
the above rating criteria.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.

The rating schedule defines the normal range of motion of the 
wrist as follows: dorsiflexion (extension) 0 to 70 degrees, 
palmar flexion 0 to 80 degrees, ulnar deviation 0 to 45 
degrees, and radial deviation 0 to 20 degrees. 38 C.F.R. § 
4.71a, Plate I.

On VA examination in December 2005, the Veteran reported 
bilateral wrist pain.  He wore braces on his wrists.  There 
was no heat, swelling, stiffness, or redness.  Ranges of 
motion of both wrists were:  dorsiflexion, 0 to 68 degrees; 
palmar flexion, 0 to 80 degrees; radial deviation, 0 to 18 
degrees; and ulnar deviation, 0 to 44 degrees.  The joints 
were not painful during the examination, and there was no 
evidence of additional functional impairment following 
repetitive use.  The diagnosis was possible carpal tunnel 
syndrome.

A December 2006 private physician's report noted mild 
bilateral carpal tunnel syndrome.  There was no pain to 
palpation of the overlying carpal bones.  Tinel's sign was 
negative in the wrist.  Phalen's testing was not immediately 
positive, but within three or four minutes of the testing the 
Veteran stated that his wrists were starting to hurt.  The 
Veteran's right carpal tunnel was injected.

Nerve conduction studies of both upper extremities in 
September 2007 were negative.

On VA examination in February 2008, the examiner noted that 
the Veteran had no paralysis, neuritis, or neuralgia of the 
upper extremities.  Sensory examination was within normal 
limits.  The examiner noted that nerve conduction studies 
found no clinical evidence of carpal tunnel syndrome 
involving the median nerves.  The examiner stated that there 
were no definitive diagnoses at this stage of diagnostic 
studies.

The medical evaluations of record indicate that the Veteran 
may or may not actually have carpal tunnel syndrome of either 
wrist; objective testing has failed to confirm carpal tunnel 
syndrome.  In any event, there is no showing of any 
neurological deficit or limitation of motion of either wrist.  
As a result, the level of symptomatology does not meet the 
criteria for a compensable evaluation for either wrist under 
38 C.F.R. § 4.124a, Diagnostic Code 8515 based on mild 
incomplete paralysis.  See Fenderson, supra.


Left Inguinal Hernia

The Veteran underwent a left inguinal hernia repair in 2003 
during service.  Service connection for status post left 
inguinal hernia repair was granted in the February 2006 
rating decision on appeal, with a noncompensable initial 
disability rating assigned.

The Veteran's right inguinal hernia residuals have been rated 
under Diagnostic Code 7338.  That code contemplates a 
noncompensable rating for a small, reducible hernia, a hernia 
without true hernia protrusion, or a hernia that is 
preoperative but remediable.  A 10 percent rating is 
appropriate where the hernia is postoperative recurrent, 
readily reducible and well supported by truss or belt.  A 30 
percent rating is warranted for a small hernia which is 
postoperative and recurrent, or unoperated irremediable, and 
not well supported by a truss, or not readily reducible.  A 
60 percent rating is assigned where the inguinal hernia is 
large, postoperative, and recurrent, and is not well 
supported under ordinary conditions and is not readily 
reducible, when considered inoperable.  Note:  Add 10 percent 
for bilateral involvement, providing the second hernia is 
compensable.  See 38 C.F.R. § 4.114.

On VA examination in December 2005, the examiner noted that 
the Veteran's left inguinal hernia had undergone a successful 
repair; there was presently no ventral hernia and no 
diastasis of the recti muscles.  The diagnosis was left 
inguinal hernia, post operative, presently inactive.

On VA examination in February 2008, the Veteran reported that 
his only hernia-related complaint was that when he coughs he 
feels the area of the left inguinal hernia repair become 
tight.  He reported abdominal pain only when he coughed or 
stretched.  The examiner stated that there were no other 
residuals of the left inguinal hernia repair.

Based on the evidence of record, the Board finds that a 
compensable rating for the Veteran's left inguinal hernia is 
not warranted.  As noted above, a 10 percent evaluation is 
warranted for a postoperative recurrent, readily reducible 
hernia that is well supported by a truss or belt.  Although 
the Veteran has reported occasional feelings of tightness in 
the area of the hernia repair, the medical evidence of record 
is negative for a diagnosis of a left inguinal hernia 
following his separation from service.  Significantly, both 
the December 2005 and the February 2008 VA examination found 
no reoccurrences of a hernia.  There is no evidence that 
would suggest that the Veteran currently has a readily 
reducible hernia that is well supported by a truss or belt.  
Thus, the preponderance of the evidence does not show that a 
higher evaluation is warranted for the Veteran's service-
connected left inguinal hernia at any time during the appeals 
period.  See Fenderson, supra.


ORDER

An initial disability rating in excess of 10 percent for 
degenerative disc disease of the cervical spine is denied.

An initial compensable disability rating for left carpal 
tunnel syndrome is denied.

An initial compensable disability rating for right carpal 
tunnel syndrome is denied.

An initial compensable disability rating for left inguinal 
hernia, status-post repair, is denied.


REMAND

The Veteran seeks a compensable rating for his service 
connected hyperhidrosis.  Under Diagnostic Code 7832, 
hyperhidrosis with the ability to handle paper or tools after 
therapy warrants the assignment of the current 0 percent 
disability rating.  Hyperhidrosis with the inability to 
handle paper or tools because of moisture and 
unresponsiveness to therapy, warrants the assignment of a 30 
percent disability rating, the maximum evaluation allowed for 
this disability.  38 C.F.R. § 4.118, Diagnostic Code 7832.

On VA examination in December 2005, the examiner noted that 
the Veteran definitely had local hyperhidrosis involving the 
hands, feet, armpits, and the inguinal areas.  The Veteran 
had tried "to do everything to stop his excessive sweating 
in those areas, however, without any success."  A November 
2007 statement from a former service comrade of the Veteran 
noted that due to his excessive sweating, the Veteran would 
wear gloves while working on the flight line so that he would 
not drop tools into the aircraft engines or on other workers.  
On VA examination in February 2008, the examiner noted that 
the Veteran worked as a postal clerk.  The examiner noted 
hyperhidrosis of the palms and the feet, possibly be due to 
overactivity of the autonomic nervous system.  

The record as it now stands does not provide a basis for 
properly evaluating the Veteran's hyperhidrosis under the 
applicable criteria.  Thus, a VA dermatologic examination is 
indicated.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
dermatology examination to clarify the 
current manifestations and functional 
effects of the Veteran's hyperhidrosis.  The 
Veteran's claims file must be provided to 
the examiner for review.  The examiner 
should specifically address whether the 
Veteran is unable to handle paper or tools 
because of moisture and whether the 
condition has been unresponsive to therapy.  
A complete rationale should be provided for 
any opinion expressed.

2.  Thereafter, the RO should review the 
expanded record and determine if the 
Veteran's increased rating claim can be 
granted.  If the claim remains less than 
fully granted, the RO should issue a 
supplemental statement of the case and 
afford the Veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by VA.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


